Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 27, 2016

                                      No. 04-16-00675-CV

                                        Tom RETZLAFF,
                                           Appellant

                                                 v.

          Philip R. KLEIN, Klein Investigations & Consulting and James W. Landess,
                                          Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-17145
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        On October 25, 2016, appellant filed an affidavit accompanied by a proposed clerk’s
record and reporter’s record. Appellant cites Rule 28.1(e) of the Texas Rules of Appellate
Procedure which permits the appellate court to “hear an accelerated appeal on the original papers
forwarded by the trial court or on sworn and uncontroverted copies of those papers.” TEX. R.
APP. P. 28.1(e). Rule 28.1(e), however, only addresses the use of such papers “in lieu of the
clerk’s record.” Id. In addition, although the appellant has sworn to the copies provided, it is
unclear whether the appellee will controvert the copies provided. It is therefore ORDERED that
appellee file a written response to the proposed clerk’s record filed by appellant no later than ten
days from the date of this order. Because Rule 28.1(e) does not authorize the use of sworn
copies of a reporter’s record, the proposed reporter’s record is STRICKEN. The current deadline
for the court reporter’s to file the reporter’s record’s is October 27, 2016.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2016.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court